PER CURIAM
This action was brought in Hamilton Common Pleas Court by Harry H. Staley for damages done to a motor bus operated by the said Staley resulting from a collision between said bus and a train operated by the B. & O. R. R.
It appears from the evidence that the operator of the bus did not stop said bus before crossing the tracks of the Railroad Co.; nor was said bus equipped with skid chains. The bus at the time of the collision was not on a route prescribed by the Public Utilities Commission nor was it being used for transportation of passengers.
Evidence was introduced which tended to show that the collision was directly due to the negligence of the Company.
The Company attempted to introduce certain rules and regulations of the Public Utilities Commission for the purpose of showing that said bus should have been brought to.a stop before crossing the tracks, and should have been equipped with skid chains.
This evidence was excluded by the trial court. Judgment was rendered for Staley and error was prosecuted to this court. The Court of Appeals held:
1.Under 614-86 GC. the Public Utilities Commission is authorized to regulate motor transportation in this state.
2.The rules promulgated by the Public Utilities Commission are only applicable when busses are being used in passenger transportation.
3. The bus in this case, not being used at the time of collision, for transporting passengers, it was not error to exclude the rules of the Commission regarding its operation.
4. Examination of the record shows the verdict contrary to the weight of the evidence, so judgment is reversed and cause remanded for new trial.
Judgment reversed.